TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00806-CV



                                 Roger Bruce Martin, Appellant

                                                  v.

                                  Debra Beal Martin, Appellee




       FROM THE COMAL COUNTY DISTRICT COURT, 22ND JUDICIAL DISTRICT
      NO.C2015-0641A, HONORABLE CHARLES A. STEPHENS, II, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed a notice of appeal on November 28, 2016, stating that he is appealing

“the Court’s ruling of November 22, 2108” in cause number C2015-0641A in the “428th Judicial

District” of “Comal County, Texas.” A final decree of divorce was signed on December 30, 2015,

in cause number C2015-0641A. The clerk’s record reflects that appellant filed a motion to set aside

the divorce decree on September 15, 2016, which was set for hearing on November 22, 2016. The

clerk’s record does not reflect that an order was entered on that date and contains no order on the

motion to set aside. On December 20, 2016, the Clerk of this Court requested a response from

appellant by December 30, 2016. The Clerk advised appellant that he must inform this Court of the

basis on which jurisdiction exists or that this Court may dismiss this cause for want of jurisdiction.

See Tex. R. App. P. 42.3(a). No response has been received. We dismiss the appeal for want of

jurisdiction. See id.
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Justices Puryear, Pemberton, and Goodwin

Dismissed for Want of Jurisdiction

Filed: January 11, 2017




                                            2